PER CURIAM.
Causes remanded per stipulation to Board of Tax Appeals, with directions' to enter order allowing the .deduction of the net loss of the Iowa National Bank of Des Moines, for the period January 1, 1929, to September 20, 1929, inclusive, in the sum of $216,645.90, to be applied against the consolidated net income, if any, of the petitioner for the taxable year ended December 31, 1929, computed without reference to said net loss of the Iowa National Bank of Des Moines, and providing for a recomputation of the tax accordingly.